UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK
ne i i ee ee nee etn pce ee xX
UNITED STATES OF AMERICA
19 CR 355-1
~against- : ORDER

XIOMEL SANTOS |

Defendant
eh py ce ee ee ee et see eh se yn ee meet cee te xX

NELSON S. ROMAN, United States District Judge:

ORDERED that the defendant’s bail be modified to include
drug testing and treatment as directed by Pretrial Services.

Dated: White Plains, New York
November (£, 2019

SO ORDERED

 

if ea

HONORABLE NELSON S. ROMAN
United /S es District Judge

fe

 

 

  

 
